Citation Nr: 0400651	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
skin disorder. 

2.  Entitlement to an effective date earlier than March 12, 
2001, for the grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

Entitlement to service connection for a skin disorder was 
previously denied by the Board of Veterans' Appeals 
(hereinafter Board) in a decision entered in December 1981.  

This current matter comes before the Board on appeal from 
February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted service connection for tinnitus and assigned a 
10 percent disability evaluation, effective March 12, 2001; 
the RO also denied entitlement to service connection for 
chronic intertrigo as a residual of Agent Orange exposure.  

The Board notes that a new etiological theory of entitlement 
does not amount to a new claim.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  The Board points out in this regard that, 
while it is not made clear in the record, it appears that the 
RO reopened the veteran's claim and denied it on the merits 
in its February 2002 rating action.  However, the Board must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

The Board must address the question of new and material 
evidence in the first instance because the issue goes to the 
Board's jurisdiction to reach the underlying claim.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  Because the Board finds 
that new and material evidence has been submitted, the 
veteran is not prejudiced by the Board's consideration of 
this question in the first instance. 

The Board further notes that, in a March 2002 rating 
decision, the RO granted service connection for type II 
diabetes mellitus due to exposure to herbicides, and assigned 
a 10 percent disability evaluation effective March 12, 2001.  
The veteran's March 2002 notice of disagreement addressed 
this issue, and it was listed on the December 2002 statement 
of the case.  However, on his substantive appeal (VA Form 9), 
received in January 2003, the veteran specifically stated 
that he was only appealing the denial of service connection 
for chronic intertrigo, and an effective date earlier than 
March 12, 2001, for the grant of service connection for 
tinnitus.  Consequently, those are the only issues over which 
the Board currently has jurisdiction.  38 C.F.R. §§ 20.200, 
20.202 (2003).  

For reasons that will be set forth below, the issue of 
entitlement to service connection for a skin disorder will be 
addressed in the Remand section of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  In a December 1981 decision, the Board denied entitlement 
to service connection for a skin disorder.  

2.  The evidence associated with the claims file subsequent 
to the December 1981 Board decision is not cumulative or 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered to decide fairly the merits 
of the claim for service connection for a skin disorder, 
variously diagnosed as chronic intertrigo and chronic 
folliculitis.  

3.  The Board's December 1981 decision also denied 
entitlement to service connection for tinnitus.

4.  The Board's December 1981 decision subsumed a February 
1981 rating decision that denied service connection for 
tinnitus, and the veteran has not made a motion claiming 
error in the Board's December 1981 decision.

The veteran's reopened claim for service connection for 
tinnitus was received on March 12, 2001.


CONCLUSIONS OF LAW

1.  The December 1981 Board decision, which denied service 
connection for a skin disorder, and tinnitus is final.  38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).  

2.  The evidence received since the December 1981 decision is 
new and material and the claim for service connection for a 
skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  An effective date earlier than March 12, 2001 for the 
grant of service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

I.  Pertinent Laws, Regulations, and Court Precedents.

VA's duty to assist and notify claimants has been reaffirmed 
and clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The changes 
to 38 C.F.R. § 3.156(a) (defining new and material evidence), 
the second sentence of 38 C.F.R. § 3.159(c) (application of 
the duty to assist in reopening a claim), and 38 C.F.R. 
§ 3.159(c)(4) (iii) (medical examination or opinion only 
after new and material evidence is presented are effective 
prospectively for claims filed on or after August 29, 2001.  
The veteran's claim to reopen was filed prior to August 29, 
2001.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence, for purposes of 
this appeal, means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter it's rating decision."  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

II.  Factual background.

When the claim for service connection for a skin disorder was 
denied by the Board in December 1981, the record included the 
veteran's service medical records, the veteran's testimony 
offered at a personal hearing held at the RO in November 
1980, and report of a VA compensation examination dated in 
January 1981.  

The veteran's Certificate of Discharge from service shows 
that he served in the Republic of Vietnam.  A review of the 
service medical records shows no complaint or manifestation 
of a skin disorder.  The separation examination, conducted in 
June 1969, was negative for any skin disorder.  

At his personal hearing in November 1980, the veteran 
reported having a skin rash while in Vietnam.  He noted that 
because other people had not obtained any relief after 
seeking medical attention, he decided not to seek medical 
treatment at that time.  

On the occasion of a VA examination in January 1981, the 
veteran stated that he developed "jungle rot" in the groin 
area while on active duty in Vietnam.  He never received any 
treatment until 1973 or 1975.  Examination revealed that both 
sides of the groin were free of any "scale or 
discoloration."  There was no other skin disorder present.  
The diagnosis was history of tinea cruris.  

Based upon the above information, in a decision of December 
1981, the Board denied the veteran's claim of entitlement to 
service connection for a skin disorder, based upon a finding 
that the veteran's service medical records did not show any 
skin disorder; and, the recent VA examination revealed no 
skin disorder in the groin area.  

The evidence received since the December 1981 decision 
includes the report of a VA examination dated in December 
2001.  At that time, the veteran was afforded a specific 
evaluation for skin diseases.  The veteran stated that he was 
exposed to Agent Orange while on active duty in Vietnam.  He 
reported that he experienced a rash of the groin while in 
Vietnam, which had continued and now came and went, and was 
worse in the summertime.  He also complained of recurrent 
boils of the back for 10 years.  Examination revealed mild 
erythema and scaling with secondary lichenification of 
lateral scrotum and crural fold.  The examiner also reported 
findings of scattered follicular papules and papulopustules 
of the back with post inflammatory hyperpigmentation.  The 
pertinent diagnoses were chronic intertrigo of the groin with 
constant itching, peeling and secondary lichenification; and 
chronic folliculitis of the back in a diabetic patient.  

III.  Legal analysis.

The December 2001 VA examination contains the first medical 
evidence of a skin disease since service.  It also suggests 
that folliculitis may be due to service connected diabetes 
mellitus.  This evidence was not previously of record, and is 
so significant that it must be considered in order to 
adjudicate the claim.

Accordingly, new and material evidence has been received and 
the claim is reopened.  38 U.S.C.A. § 5108.  

Earlier Effective Date

The VCAA and implementing regulations require that VA notify 
claimants of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform him and his representative of 
which portion, if any, of the evidence is to be provided by 
him and which part, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

In October 2001, the RO provided the necessary notice with 
regard to the veteran's claim for service connection for 
tinnitus. See the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  The claim for an 
earlier effective date for the grant of service connection is 
a downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F .3d 1156 (1997).  VA's General 
Counsel recently held that no VCAA notice was required for 
such downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003 (Dec. 
22, 2003); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  
38 U.S.C.A. § 7104(c) (West 2002).

If further appears that the facts are not in dispute, and 
that the effective date is determined by a simple application 
of those facts to the law.  The VCAA is not applicable in 
such a case.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001)(en banc) (holding that VCAA was not applicable where 
it could not effect a pending matter); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000) (holding the VCAA inapplicable 
to a matter of pure statutory interpretation).

There is no reported outstanding evidence that is relevant to 
the claim for an earlier effective date.  Since this appeal 
turns on when the veteran submitted his claims, an 
examination is not necessary.

The effective date of a grant based on direct service 
connection is the latter of the date of claim, or the date 
entitlement arose, unless otherwise provided.  38 U.S.C.A. 
§ 5110(a).  However, the effective date will be the day 
following separation from service if application is received 
within one year after discharge from service.  38 U.S.C.A. 
§ 5110(b)(1).  The effective date of a grant based on the 
receipt of new and material evidence (other than service 
department records) received after a final decision, will be 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q).  

The veteran contends that the effective date of his award 
should have been in 1980 or 1981 when he made earlier claims 
for service connection for tinnitus.  He has asserted that a 
1981 rating decision that denied service connection was 
"error."  

A decision that is the product of clear and unmistakable 
error (CUE) will be set aside, and the effective date of the 
resulting award will be determined as if the erroneous 
decision had not been made.  38 C.F.R. § 3.105(a) (2003).  
Service connection was denied in a February 1981 rating 
decision.  However, the veteran has made no specific 
allegation of error in that decision.  Thus, he has not made 
a valid claim of CUE.  As an initial step a claimant 
asserting clear and unmistakable error must specify the 
error.  It is not enough to merely assert that there was 
clear and unmistakable error, to make broad-brush allegations 
of such error, or to assert that the evidence was improperly 
weighed and evaluated.  Rather, the claim must be raised with 
some degree of specificity.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  

Moreover, the February 1981 decision was appealed and 
affirmed by the Board in December 1981.  Therefore, the RO's 
decision was subsumed by the Board decision.  Johnston v. 
West, 11 Vet. App. 240 (1998).  The veteran has made no 
allegation of error in the Board decision.

Given the Board's December 1981 decision, the effective date 
for the grant of service connection could be no earlier than 
the date of receipt of the reopened claim.  Following the 
December 1981 decision, no communication was received from 
the veteran until March 12, 2001, when he submitted an 
application to reopen the claim for service connection for 
tinnitus.  That is the effective date awarded by the RO.  
There is no basis for an earlier award of service connection 
for tinnitus.  Accordingly, the appeal as to this issue is 
denied.


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a skin disorder, and to that 
extent the appeal is allowed.  

An effective date earlier than March 12, 2001 for the grant 
of service connection for tinnitus is denied.

REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case the veteran has reported a continuity of skin 
disease symptoms since serving in Vietnam.  On the December 
2001 examination the diagnosis of "folliculitis in a 
diabetic patient" suggested that this skin disease is 
related to a service connected disability.  It is unclear 
however, whether the currently diagnosed intertrigo is a 
manifestation of the symptoms noted by the veteran since 
service.  It is also unclear whether the diagnosis reported 
on the December 2001 meant that folliculitis was due to, or 
aggravated by, the service connected diabetes mellitus.  
Therefore the record is insufficient to make a decision on 
the claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should afford the veteran a 
dermatology examination to determine 
whether any current skin disease is 
related to a disease or injury in 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum to 
that report.  For each skin disease 
identified, the examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the disorder is related to 
a disease or injury in service, or to a 
service connected disease or disability.  
The examiner should provide a rationale 
for all opinions.

2.  The RO should then readjudicate the 
claim.  If service connection remains 
denied, the RO should issue a 
supplemental statement of the case, and 
return the case to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



